                        Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 1 of 18 Page ID #:764



                                     1   REID E. DAMMANN, SBN: 249031
                                         rdammann@grsm.com
                                     2   JULIANA C. FERRAZ, SBN: 293851
                                         jferraz@grsm.com
                                     3   GORDON REES SCULLY           MANSUKHANI, LLP
                                         633 West Fifth Street, 52nd floor
                                     4   Los Angeles, CA 90071
                                         Telephone: (213) 576-5000
                                     5   Facsimile: (213) 680-4470
                                     6   Attorneys for Defendants
                                         JAMES R. LING and ETEREO SPIRITS, LLC
                                     7
                                     8
                                     9                         UNITED STATES DISTRICT COURT
                                    10                        CENTRAL DISTRICT OF CALIFORNIA
                                    11
633 West Fifth Street, 52nd Floor




                                    12   ETEREO SPIRITS, LLC, a New Mexico            CASE NO. 8:21-cv-00302-JVS-KES
                                         limited liability company, ARTHUR
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   KELLER, an individual, and LOUISA
                                         TAADOU, an individual                        DEFENDANTS JAMES R. LING
                                    14                                                AND ETEREO SPIRITS, LLC’S
                                                                   Plaintiffs,        NOTICE OF MOTION AND
                                    15                                                MOTION TO DISMISS
                                               vs.                                    PLAINTIFFS’ FIRST AMENDED
                                    16                                                COMPLAINT PURSUANT TO
                                                                                      FRCP 12(b)(6)
                                    17   JAMES R. LING, an individual, and
                                         ETEREO SPIRITS, LLC, a California            Date:         July 26, 2021
                                    18   limited liability company,                   Time:         1:30 p.m.
                                                                                      Judge:        Hon. James V. Selna
                                    19                                                Ctrm:         10c
                                                                   Defendants.
                                    20
                                    21                                                Presiding Judge:
                                                                                      Honorable James V. Selna
                                    22
                                    23   TO THE COURT, ALL PARTIES, AND TO THEIR COUNSEL OF RECORD:
                                    24         PLEASE TAKE NOTICE that on July 26, 2021 at 1:30 p.m., or as soon
                                    25   thereafter as the matter may be heard in Courtroom 10C of the United States
                                    26   District Court for the Central District of California, Southern Division, located at
                                    27   Ronald Reagan Federal Building, 411 West 4th Street, Santa Ana, CA, 92701,
                                    28
                                                                  -1-
                                         NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                               AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                        Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 2 of 18 Page ID #:765



                                     1   before the Honorable James V. Selna, Defendants JAMES R. LING and ETEREO
                                     2   SPIRITS, LLC, a California limited liability company, (collectively referred to as
                                     3   “Defendants”) will and hereby do, move for a Motion to Dismiss Plaintiffs’ First
                                     4   Amended Complaint under Federal Rule of Civil Procedure 12(b)(6).
                                     5         This Motion is based on this Notice of Motion, the Memorandum of Points
                                     6   and Authorities, the Declarations of James R. Ling and Juliana C. Ferraz filed
                                     7   concurrently herewith, the record for this action, and such other oral and
                                     8   documentary evidence and argument that may be presented at or by the hearing on
                                     9   this Motion.
                                    10         Pursuant to Local Rule 7-3, this Motion is made following the conference of
                                    11   counsel which took place on June 14-15, 2021.
633 West Fifth Street, 52nd Floor




                                    12
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13
                                    14   Dated: June 21, 2021                       GORDON & REES LLP
                                    15
                                    16                                              By: /s/ Reid E. Dammann
                                                                                        Reid E. Dammann
                                    17                                                  Juliana C. Ferraz
                                                                                        Attorneys for Defendants
                                    18                                                  JAMES R. LING and ETEREO
                                                                                        SPIRITS, LLC, a California
                                    19                                                  limited liability company
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                  -2-
                                         NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                               AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                         Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 3 of 18 Page ID #:766



                                       1                MEMORANDUM OF POINTS AND AUTHORITIES
                                       2   I.    INTRODUCTION
                                       3         Plaintiffs ETEREO SPIRITS, LLC, a New Mexico (“NMLLC”) limited
                                       4   liability company, ARTHUR KELLER, and LOUISA TAADOU (collectively,
                                       5   “Plaintiffs”) have filed their First Amended Complaint asserting Declaratory Relief
                                       6   under 28 USC §2201 and Fed R. Civ. Proc. 57, False Impersonation on the
                                       7   internet under Cal. Penal Code §528.5, Intentional Interference with contractual
                                       8   relations, Unfair competition under California Business and Professions Code
                                       9   §17200, and Copyright Infringement in Violation of 17 U.S.C. § 101, et seq.
                                      10   (“Complaint”).
                                      11         Defendants James R. Ling (“Ling”) and ETEREO SPIRITS, LLC, a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   California limited liability company (“CALLC”) (collectively “Defendants”) move
      Los Angeles, CA 90071




                                      13   the Court to dismiss all of the claims asserted in the Complaint filed by Plaintiffs
                                      14   under Federal Rule of Civil Procedure 12(b)(6) because none of Plaintiffs’ causes
                                      15   of action have support in fact or in law.
                                      16         Plaintiffs’ Declaratory Relief claim under 28 USC §2201 fails to satisfy the
                                      17   particularity requirement under the Federal Rule of Civil Procedure (“Fed. R. Civ.
                                      18   P.”) 9(b). Specifically, this cause of action lacks detail as to the falsity, including
                                      19   the 'who, what, when, where, and how of the misconduct charged, as well as the
                                      20   time, place and specific content of the false representations as well as the identities
                                      21   of the parties to the misrepresentation; providing no notice. The Plaintiffs
                                      22   apparently hope to discover misconduct by one or both of the Defendants during
                                      23   the course of litigation. This situation presents precisely the fishing expedition that
                                      24   Rule 9(b) seeks to prevent, thus Plaintiffs’ claim must be dismissed.
                                      25        Plaintiffs’ complaint fails to meet the minimum requirement for pleading a
                                      26   claim for false impersonation under Cal. Penal Code §528.5. Notwithstanding the
                                      27   fact that Ling and Hamade Nasser (“Nasser”) were members of the NMLLC, and
                                      28   entitled to dissolve it, Defendants never posted any image of Keller on any of
                                                                                     -3-
                                            NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                      AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                         Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 4 of 18 Page ID #:767



                                       1   Defendants’ websites or social media. The only time Keller appeared on the
                                       2   Defendants’ social media (Instagram @etereolifestyle) is in a video, for less than a
                                       3   second at the end of the video. This video was located at the bottom of the Etereo
                                       4   Instagram page amongst one-hundred and twenty-two (122) other posts with other
                                       5   content. The potential viewer would have to scroll down the page to even see the
                                       6   video. Further, the video does not make any references to Keller or promote him.
                                       7   Furthermore, the video was edited on May 13, 2021 to delete Keller from it.
                                       8   (Nasser Decl. iso Motion to Dismiss Complaint ¶7)
                                       9           Moreover, Plaintiffs’ attempt to connect images of Louisa Taadou with
                                      10   impersonation of the other Plaintiffs fails because no person would reasonably
                                      11   believe that Taadou, who appeared in the background with others in the forefront,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   in two (2) images, out of the same one-hundred and twenty-two (122) images
      Los Angeles, CA 90071




                                      13   posted to Defendants’ social media, would think that Plaintiffs are being
                                      14   impersonated. Any result to the contrary would turn Cal. Penal Code §528.5 on its
                                      15   head.
                                      16           Plaintiffs’ cause of action for intentional interference with contractual
                                      17   relations must fail because, as found by the Court, the contract with Casa Aceves
                                      18   was never disrupted; a necessary element of the causation of action. The demand
                                      19   letter from Casa Aceves submitted by Plaintiffs, proves that Casa Aceves intended
                                      20   not to do business with Messrs. Ling or Nasser, and therefore, a breach did not
                                      21   occur. The Court reached the same conclusion in its decision in its order, denying
                                      22   Plaintiffs’ Motion for Preliminary Injunction.
                                      23           Plaintiffs’ Unfair competition under California Business and Professions
                                      24   Code §17200 should also be dismissed. In their Request for Oral Argument,
                                      25   Plaintiffs argued a series of other actions that Defendants allegedly committed,
                                      26   violated § 17200, but as shown below, each of the grounds asserted by Plaintiffs
                                      27   fail separately, and as a basis for § 17200.
                                      28
                                                                    -4-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                         Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 5 of 18 Page ID #:768



                                       1         Finally, Plaintiffs assert ownership and rights to thirty (30) video clips, five
                                       2   hundred and seventy (570) photographs, three unique bottle designs to house
                                       3   Etereo tequila branded tequila, six original designs to be included on stcikers (sic)
                                       4   affixed to the tequila bottles, two additional videos showcasing the Etereo concept,
                                       5   and written copy and design elements for brand presentation to be included on the
                                       6   band’s Internet website, claiming that Keller is the author and their sole rights
                                       7   holder. Plaintiffs allege that the thirty (30) video clips and five hundred and
                                       8   seventy (570) photographs have been registered with the United States Copyright
                                       9   Office. However, Plaintiffs failed to provide any other information, including
                                      10   which specific photograph, video or other work they allege Defendants infringed
                                      11   upon. Plaintiffs also failed to state by what acts during what time Defendants
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   infringed their alleged copyright. Further, Plaintiffs failed to provide the copyright
      Los Angeles, CA 90071




                                      13   registration number or any other information regarding their alleged infringed
                                      14   work. As a result, Plaintiffs’ copyright cause of action must also be dismissed.
                                      15   II.    LEGAL STANDARDS TO DISMISS UNDER RULE 12(B)(6)
                                      16         A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency
                                      17   of the claims alleged in a complaint. Ileto v. Glock, Inc., 349 F.3d 1191, 1199-1200
                                      18   (9th Cir. 2003). Under Rule 12(b)(6), a district court must dismiss a complaint if it
                                      19   fails to state a claim upon which relief can be granted. See, e.g., Bell Atl. Corp. v.
                                      20   Twombly, 550 U.S. 544, 570 (2007). “To survive a motion to dismiss, a complaint
                                      21   must contain sufficient factual matter, accepted as true, to state a claim to relief
                                      22   that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). The
                                      23   “facial plausibility” standard requires a plaintiff to allege facts that add up to “more
                                      24   than a sheer possibility that a defendant has acted unlawfully.” Id. A claim has
                                      25   facial plausibility when a plaintiff “pleads factual content that allows the court to
                                      26   draw the reasonable inference that the defendant is liable for the misconduct
                                      27   alleged.” Iqbal, 556 U.S. at 678. Whereas courts do not require “heightened fact
                                      28   pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to
                                                                                     -5-
                                            NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                    AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                         Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 6 of 18 Page ID #:769



                                       1   relief above the speculative level.” Twombly, 550 U.S. at 555, 570. As explained
                                       2   by the Ninth Circuit, a district court is not required to accept as true “allegations
                                       3   that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                       4   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
                                       5   Moreover, “[w]here a complaint pleads facts that are merely consistent with a
                                       6   defendant’s liability, it stops short of the line between possibility and plausibility
                                       7   of entitlement to relief.” Id. Dismissal of a complaint pursuant to Fed. R. Civ. P.
                                       8   12(b)(6) may be based either “on the lack of a cognizable legal theory or the
                                       9   absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.
                                      10   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988) (emphasis added).
                                      11   Although generally a Court will not look outside the pleadings on a motion to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   dismiss, when a plaintiff relies on the substance of actual documents or written
      Los Angeles, CA 90071




                                      13   communications and fails to attach such documents to its Complaint, a defendant
                                      14   may attach the documents and publications in question to its Fed. R. Civ. P.
                                      15   12(b)(6) motion and the Court may consider the full text of the document to which
                                      16   the Complaint refers. See Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994),
                                      17   overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119,
                                      18   1127 (9th Cir. 2002); U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). In fact, a
                                      19   district court may disregard allegations in the Complaint if those allegations are
                                      20   contradicted by facts established by reference to documents. Nishimatsu Const.
                                      21   Co., Ltd. v. Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975); see also
                                      22   Durning v. First Boston Corp., 815 F.2d 126 (9th Cir. 1987). “The district court
                                      23   will not accept as true pleading allegations that are contradicted by facts that can
                                      24   be judicially noticed or by other allegations or exhibits attached to or incorporated
                                      25   in the pleading.” 5C Charles Alan Wright & Arthur R. Miller, Federal Practice &
                                      26   Procedure § 1363 (3d ed. 2004). Rule 12(d) expressly provides that when “matters
                                      27
                                      28
                                                                    -6-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                         Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 7 of 18 Page ID #:770



                                       1   outside the pleadings are presented to and not excluded by the court, the motion
                                       2   must be treated as one for summary judgment under Rule 56.”
                                       3   III.   ARGUMENT
                                       4          A.     Plaintiffs Failed To State a Claim for Declaratory Relief
                                       5          Plaintiffs seek a declaratory judgment providing that a) Mr. Ling never
                                       6   acquired an equity interest in the NM LLC; (b) Defendants were not authorized
                                       7   to dissolve the NM LLC; (c) the Articles of Dissolution submitted for the NM
                                       8   LLC have no legal effect; and (d) the Certificate of Dissolution issued in reliance
                                       9   on the fraudulent Articles of Dissolution had no legal effect.
                                      10          Besides Plaintiffs misrepresentations and conclusory arguments, Plaintiffs
                                      11   have provided no other information regarding under what theory they are seeking
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   that supports this cause of action. Plaintiffs argue that Ling’s only involvement
      Los Angeles, CA 90071




                                      13   in the NM LLC was to transfer approximately $115,000 for the company’s use,
                                      14   and that him filing a lawsuit in the Orange County Superior Court, seeking to
                                      15   enforce a promissory note in the amount of $115,000 listing Keller as a
                                      16   “Borrower” and Ling as a “Lender” supports their contention. (FAC ¶47).
                                      17   However, as a managing member of the NMLLC, Ling made a contribution to
                                      18   the company’s capital. Keller personally guaranteed that he would repay Ling’s
                                      19   capital contribution even if the business failed; that was the point of the
                                      20   promissory note. (Ling’s Decl. ISO Motion to Dismiss FAC ¶3) Further, the
                                      21   money was giving in September and October of 2019, and the promissory note
                                      22   has a date of October 2020. Plaintiffs’ nonsensical contention that Ling
                                      23   transferred money to the company without any security or loan agreement in
                                      24   violation of the statute of frauds for an entire year, without any loan terms or
                                      25   repayment plan should not be accepted as the basis of his cause of action.
                                      26   ///
                                      27   ///
                                      28
                                                                     -7-
                                            NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                  AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                         Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 8 of 18 Page ID #:771



                                       1         Furthermore, Plaintiffs’ contention based on the New Mexico Statute of
                                       2   Frauds makes no sense. Here, Defendants are not trying to enforce any contract in
                                       3   this lawsuit.
                                       4         Fed. R. Civ. P. 9(b) requires that, “In alleging fraud or mistake, a party
                                       5   must state with particularity the circumstances constituting fraud or mistake.” As
                                       6   explained in William W. Schwarzer, A. Wallace Tashima, and James M.
                                       7   Wagstaffe, Cal. Prac. Guide Fed. Civ. Pro. Before Trial, Ch. 8-B "General
                                       8   Pleading Requirements" (2021 ed.), the particularity is not just for cases where the
                                       9   action is labeled fraud, but also where it alleges fraudulent conduct. In these
                                      10   circumstances there cannot be conclusions, but rather, it must state specific facts. It
                                      11   states:
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          “[8:158] Allegations or claims: By its terms, Rule 9(b) applies to
                                                  allegations of fraud, not just claims of fraud. [Borsellino v. Goldman
      Los Angeles, CA 90071




                                      13          Sachs Group, Inc. (7th Cir. 2007) 477 F3d 502, 507; Thus, Rule
                                                  9(b)'s particularity requirement applies to claims alleging a “unified
                                      14          course of fraudulent conduct,” even if fraud is not the basis of
                                                  plaintiff's claim. [Kearns v. Ford Motor Co. (9th Cir. 2009) 567 F3d
                                      15          1120, 1125–1126—FRCP 9(b) applied to allegations of fraudulent
                                      16          conduct in claims under state consumer protection statutes;
                                                  Borsellino v. Goldman Sachs Group, Inc., supra, 477 F3d at 507—
                                      17          claims of tortious interference with economic advantage and
                                                  fiduciary relationship were “grounded in fraud”]”
                                      18
                                      19         William Schwarzer et al., Cal. Prac. Guide: Fed. Civ. Pro. Before Trial §
                                      20   8:158 (2021 ed.)
                                      21         The Ninth Circuit in Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106
                                      22   (9th Cir. 2003) made clear that: a plaintiff set forth what is false or misleading
                                      23   about a statement, why it is false, including the 'who, what, when, where, and how
                                      24   of the misconduct charged. The complaint must include an account of the "time,
                                      25   place and specific content of the false representations as well as the identities of
                                      26   the parties to the misrepresentation." Edwards v. Marin Park, Inc., 356 F.3d 1058,
                                      27   1066 (9th Cir. 2004).
                                      28
                                                                    -8-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                         Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 9 of 18 Page ID #:772



                                       1         Here, Plaintiffs allege “[a]n actual controversy exists as to whether
                                       2   Defendants were authorized to submit Articles of Dissolution for the NMLLC
                                       3   (FAC ¶46),” but nothing more, leaving Defendants to speculate on each of their
                                       4   roles, if any, in the alleged misconduct. See Neubronner v. Milken, 6 F.3d 666,672
                                       5   (9th Cir. 1993) (fraud allegations must be "specific enough to give defendants
                                       6   notice of the particular misconduct ... so that they can defend against the charge
                                       7   and not just deny that they have done anything wrong.") Plaintiffs’ allegations lack
                                       8   the who, when, and how the dissolution of the NM LLC was fraudulent. Specifics
                                       9   escape Plaintiffs, because there was no fraud, because the dissolution was
                                      10   accomplished by majority members (Ling and Nasser) who had powers to dissolve
                                      11   the company. [Ling Decl. ¶¶3-11(Dkt. No.24-5); Nasser Decl. ¶¶3 (Dkt. No.24-4)]
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Thus, Plaintiffs’ claim does not have facial plausibility and must be dismissed.
      Los Angeles, CA 90071




                                      13         B.     Plaintiffs Failed to State a Claim for False Impersonation on the
                                      14                Internet under Cal. Penal Code §528.5
                                      15        Plaintiffs’ FAC fails to meet the minimum requirement for pleading a claim
                                      16   for false impersonation under Cal. Penal Code § 528.5. Under California Penal
                                      17   Code § 528.5, “any person who knowingly and without consent credibly
                                      18   impersonates another actual person through or on an Internet Website or by other
                                      19   electronic means for the purposes of harming, intimidating, threatening, or
                                      20   defrauding another person is guilty of a public offense . . ..” Cal. Penal Code §
                                      21   528.5. “[A]n impersonation is credible if another person would reasonably believe,
                                      22   or did reasonably believe, that the defendant was or is the person who was
                                      23   impersonated.” Id. § 528.5(b)
                                      24         Here, Plaintiffs claim that Defendants have impersonated the NMLLC, Mr.
                                      25   Keller, and Ms. Taadou on the website www.etereolifestyle.com, as well as on
                                      26   social media with the intent to harm, intimidate, threaten, or defraud (FAC ¶¶ 59,
                                      27
                                      28
                                                                    -9-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 10 of 18 Page ID #:773



                                       1   60). Plaintiffs further allege that Defendants falsely impersonated Plaintiffs in
                                       2   communications with the New Mexico Secretary of State. (FAC ¶75)
                                       3         As explained above, Defendant could not have falsely impersonated the
                                       4   NMLLC when he was in fact a member of the NMLLC, along with Keller and
                                       5   Nasser. And as stated above, as majority members, Ling and Nasser were entitled
                                       6   to dissolve it. [Ling Decl. ¶¶3-11 (Dkt. No.24-5); Nasser Decl. ¶¶3 (Dkt. No.24-4)]
                                       7   Further, Plaintiffs failed to allege sufficient supporting facts that Defendants ever
                                       8   published or posted anything indicating that they were the NMLLC, or ever made
                                       9   any references that they were the NMLLC, but even if they did, Ling was a
                                      10   member of the NMLLC and was entitled to do it. Notably, Plaintiffs failed to plead
                                      11   any photos or reference to Keller on any of Defendants’ website or social media.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Also, Plaintiff failed to plead any reference to Ms. Taadou on any of Defendants’
      Los Angeles, CA 90071




                                      13   website or social media besides her photos.
                                      14         However, the above conclusion does not change even if Ling is found not to
                                      15   be a member of the NMLLC. Here, given the allegations and evidence presented
                                      16   by Plaintiffs, no person would reasonably believe that that Keller, Ms. Taadou, or
                                      17   the NMLLC were impersonated. Id. § 528.5(b). Any belief is unreasonable, given
                                      18   that no image of Keller was ever posted on any social media account by
                                      19   Defendants. (Nasser Decl. iso Motion to Dismiss Complaint ¶3) Further, Ms.
                                      20   Taadou appeared in the background with others in the forefront, in three (3)
                                      21   images, out of one-hundred and twenty-two (122) images posted to Defendants’
                                      22   Instagram page. (Nasser Decl. iso Motion to Dismiss Complaint ¶4) Ms, Taadou
                                      23   also appeared for thirty-five (35) seconds in a one-minute and fifty second (1:50)
                                      24   video on Defendants Instagram page. (Nasser Decl. iso Motion to Dismiss
                                      25   Complaint ¶5) This particular video has been seen fifty-five (55) times. (Nasser
                                      26   Decl. iso Motion to Dismiss Complaint ¶6) Thus, no reasonable person would
                                      27   make the connection between Ms. Taadou and Keller, and reasonably believe that
                                      28
                                                                    -10-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 11 of 18 Page ID #:774



                                       1   Defendants are impersonating Keller through images of Ms. Taadou, given the
                                       2   limited use in comparison to the content on Defendants’ entire website and social
                                       3   media.
                                       4         Regarding Plaintiffs’ allegation that Defendants impersonated Ms. Taadou,
                                       5   that also does not makes sense, as Defendants’ never made any reference to Ms.
                                       6   Taadou or claimed to be her.
                                       7         For those reasons, Plaintiffs allegations cannot provide basis for Plaintiffs’
                                       8   claims for false impersonation under Cal. Penal Code § 528.5 or separately to
                                       9   support any other cause of action.
                                      10         C.     Plaintiffs Failed to State a Claim for Intentional Interference
                                      11                with Contractual relations
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         Plaintiffs have failed to plead plausible facts for a cognizable cause of action
      Los Angeles, CA 90071




                                      13   for Intentional Interference with Contractual Relations. To sustain a viable cause of
                                      14   action for intentional interference with contractual relations or intentional
                                      15   interference with prospective economic advantage, a plaintiff must plead: (1) a
                                      16   valid and existing contract, or an economic relationship likely to produce a future
                                      17   economic benefit; (2) defendant's knowledge of that contract or relationship; (3)
                                      18   defendant's intentional acts intended or designed to disrupt the contractual or
                                      19   economically advantageous relationship; (4) actual disruption of the relationship,
                                      20   and resulting damages. Ramona Manor Convalescent Hospital v. Care Enterprises,
                                      21   225 Cal. Rptr. 120 (1986).
                                      22         Here, Plaintiffs allege that Defendants have interfered with their contract
                                      23   with Casa Aceves, however, a party to the contract cannot be liable for intentional
                                      24   interference with contractual relations. Applied Equipment Corp. v. Litton Saudi
                                      25   Arabia Ltd., 7 Cal. 4th 503 (1994). On August 23, 2019, NMLLC, through Keller
                                      26   and Nasser, entered into a manufacturing agreement with Tequilas Rancho Viejo
                                      27   SA de CV d/b/a Casa Aceves, with its registered office at Matamoros 448, Plaza
                                      28
                                                                    -11-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 12 of 18 Page ID #:775



                                       1   Los Altos Local D2 | Tepatitlán de Morelos, Jalisco. Mexico. (Nasser Decl., 12, Ex.
                                       2   E.) The manufacturing agreement identified both Keller and Nasser as members of
                                       3   the NMLLC. Id.
                                       4         Further, even if Defendants were not parties to the contract with Tequilas
                                       5   Rancho Viejo SA de CV d/b/a Casa Aceves, Plaintiffs failed to demonstrate actual
                                       6   breach or disruption of the contract. In fact, Plaintiffs produced evidence that Casa
                                       7   Aceves refused to perform the terms of the Agreement with Ling or Nasser (See
                                       8   Plaintiffs’ Motion for Preliminary Injunction - Keller Decl. to Ex. I). The Court
                                       9   agreed in its decision stating that while a contract existed, Plaintiffs did not
                                      10   demonstrate actual breach or disruption of the contract. (Dkt. No. 29; 8:5) (“the
                                      11   Demand Letter even states that ‘Cassa Aceves now refuses to perform the terms of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the Agreement or deal with Messrs. Ling or Nasser’”). Accordingly, Plaintiffs’
      Los Angeles, CA 90071




                                      13   claim for intentional interference with contractual relations should be dismissed.
                                      14         D.     Plaintiffs failed to State a Claim under Business and
                                      15                Professions Code §17200
                                      16         Under California Business and Professions Code §17200, Unfair Business
                                      17   Practices, determining “whether a particular business practice is unfair necessarily
                                      18   involves an examination of its impact on its alleged victim, balanced against the
                                      19   reasons, justifications and motives of the alleged wrongdoer. In brief, the court
                                      20   must weigh the utility of the defendant’s conduct against the gravity of the harm of
                                      21   the alleged victim.” Berryman v. Merit Property Management, 152 Cal.App.4th
                                      22   1544, 1555 (Cal.App.4 Dist., 2007). The burden is on the plaintiff to demonstrate
                                      23   why the defendant was not permitted to act in manner complained of. Id. Further,
                                      24   the legal elements of a claim under the UCL can be derivative of claims, like
                                      25   trademark infringement. See e.g., Cleary v. News Corp., 30 F.3d 1255, 1262–63
                                      26   (9th Cir. 1994) (The elements of California “state common law claims of unfair
                                      27   competition and actions pursuant to California Business and Professions Code
                                      28
                                                                    -12-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 13 of 18 Page ID #:776



                                       1   §17200 are ‘substantially congruent’ to claims made under the Lanham Act.”)
                                       2   (citations omitted)
                                       3         Here, Plaintiffs’ claim regarding the Unfair Business Practices are based on
                                       4   the allegations that 1) Defendants falsely impersonated Plaintiffs on their website
                                       5   and social media, as well as in communications with the New Mexico Secretary of
                                       6   State; 2) Defendants submitted fraudulent articles of Dissolution to the New
                                       7   Mexico Secretary of State; and 3) Defendants’ tortious interference with Plaintiffs’
                                       8   contractual relations. Each of these grounds fail separately as argued above, and as
                                       9   a basis for § 17200.
                                      10         As discussed above, Plaintiffs’ fraud allegations lack the requisite specificity
                                      11   for claim to survive a motion to dismiss under FRCP 12(b)(6). The mere
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “formulaic recitation of the elements of a cause of action” demonstrates an
      Los Angeles, CA 90071




                                      13   “absence of sufficient facts alleged under a cognizable legal theory” contrary to the
                                      14   pleading requirements under Twombly, 127 S. Ct. 1955 (2007), and Balistreri, 901
                                      15   F.2d 696 (9th Cir.1990).
                                      16         Further, in its decision adopting the tentative ruling denying Plaintiffs’
                                      17   Motion for Preliminary Injunction, the Court noted that Plaintiffs’ cause of action
                                      18   for violation of §17200 of the California Business & Professions Code was largely
                                      19   derivative of their other claims. (Dkt. No. 29:3-4). In their Request for Oral
                                      20   Argument, Plaintiffs attempted to argue that Defendants allegedly fraudulent
                                      21   actions in obtaining a certificate of dissolution for Etereo (NM) (Dkt. No. 28 at 1-
                                      22   2); Defendants’ interference with Plaintiffs’ business relationships with Casa
                                      23   Aceves Id.; see also (Dkt. No. 13-1 at 10-11); and Plaintiffs’ false impersonation
                                      24   claim (Dkt. No. 28 at 2-3), formed a basis for their cause of action under California
                                      25   Business and Professions Code §17200 (Dkt. No. 29; 9:4), but the Court
                                      26   dispensed with those notions and noted that Plaintiffs’ did not allege any facts that
                                      27   suggested any fraudulent submission of dissolution documents; fraudulent
                                      28   dissolution or that Defendants’ interactions with Casa Aceves actually interfered
                                                                                    -13-
                                            NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                     AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 14 of 18 Page ID #:777



                                       1   with Plaintiffs’ contract with Casa Aceves. (Dkt. No. 29; 10: 2-3) Thus, Plaintiffs’
                                       2   claim under California Business and Professions Code § 17200 should be
                                       3   dismissed for failure to state a claim upon which relief can be granted.
                                       4         E.     Plaintiffs failed to State a Claim for Copyright Infringement
                                       5                In Violation of 17 U.S.C. § 101, et seq.
                                       6         To state a claim for copyright infringement, a plaintiff must show: “(1)
                                       7   ownership of a valid copyright, and (2) copying of constituent elements of the
                                       8   work that are original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S.
                                       9   340, 361 (1991); Funky Films, Inc. v. Time Warner Entm’t Co., 462 F.3d 1072,
                                      10   1076 (9th Cir. 2006). “To withstand a motion to dismiss, a complaint based on
                                      11   copyright infringement must allege: (1) which original works are the subject of the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copyright claim; (2) that the plaintiff owns the copyrights in those works; (3) that
      Los Angeles, CA 90071




                                      13   the copyrights have been registered in accordance with the statute; and (4) by what
                                      14   acts during what time the defendant infringed the copyright.” E. W. Sounds, Inc. v.
                                      15   Phoenix, No. CV 12-6143 (AJWx), 2012 WL 4003047, at *4 (C.D. Cal. Sept. 10,
                                      16   2012) (quoting Carell v. Shubert Org., Inc., 104 F. Supp. 2d 236, 250 (S.D.N.Y.
                                      17   2000)) (internal quotation marks omitted); see also Marvullo v. Gruner & Jahr,
                                      18   105 F. Supp. 2d 225, 230 (S.D.N.Y. 2000) (To withstand a motion to dismiss, the
                                      19   complaint must therefore allege with specificity “by what acts during what time the
                                      20   defendant infringed the copyright. It must set out the ‘particular infringing acts . . .
                                      21   with some specificity. Broad, sweeping allegations of infringement do not comply
                                      22   with Rule 8.”) (citations omitted)
                                      23         Here, Plaintiffs’ copyright infringement claim fails as a matter of law
                                      24   because Plaintiffs failed to plead by what specific acts during what time
                                      25   Defendants allegedly infringed their copyright. Nor does Plaintiff identify what
                                      26   specific work(s) were allegedly infringed. While Plaintiffs state that “Mr. Keller
                                      27   has registered thirty (30) video clips and five hundred and seventy (570)
                                      28
                                                                    -14-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 15 of 18 Page ID #:778



                                       1   photographs with the United States Copyright Office. Said registrations have been
                                       2   accepted and certificates of registration for thirty (30) video clips and five hundred
                                       3   and seventy (570) photographs have been issued to Mr. Keller” (FAC ¶78),
                                       4   Plaintiffs failed to state what videos and/or what photographs they are alleging
                                       5   Defendants are infringing. Besides, Plaintiffs fail to attach the certificate of
                                       6   registration of the images allegedly received by Keller.
                                       7         Further, Plaintiffs do not specifically identify Defendants’ allegedly
                                       8   infringing works nor the specific elements of those works that Plaintiffs allege
                                       9   infringe their copyright. Moreover, the vague allegations in the Complaint make
                                      10   clear that Keller is not interested in protecting his individual work, but rather seeks
                                      11   to retaliate against Defendants.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         Plaintiffs also claim that Keller, “In addition to the thirty (30) video clips
      Los Angeles, CA 90071




                                      13   and five hundred and seventy (570) photographs, Mr. Keller…created three unique
                                      14   bottle designs to house Etereo tequila branded tequila, six original designs to be
                                      15   included on stcikers (sic) affixed to the tequila bottles, two additional videos
                                      16   showcasing the Etereo concept, and written copy and design elements for brand
                                      17   presentation to be included on the band’s Internet website.” (FAC ¶79) Plaintiff
                                      18   refer to these materials collectively as the “Etereo Spirits IP” (FAC 79). However,
                                      19   like the photographs and video clips, it is unclear if these materials are also part of
                                      20   Plaintiffs’ claim for copyright infringement. It is also unclear if these materials
                                      21   have certification with the United States Copyright Office, and what specific acts,
                                      22   if any, from Defendants allegedly infringed their copyright.
                                      23                1.     Plaintiffs fail to Plead by What acts During What time
                                      24                       Defendants Infringed on the Copyright
                                      25          Plaintiffs have not pled the key fourth element of a copyright infringement
                                      26   claim, namely as to how Defendants’ advertisements infringed on their copyright.
                                      27   Instead of alleging “by what acts during what time” Defendants infringed on their
                                      28
                                                                    -15-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 16 of 18 Page ID #:779



                                       1   copyright, Plaintiffs improperly rely on broad allegations that Defendants used
                                       2   what they called “Etereo Spirits IP.” E. W. Sounds, 2012 WL 4003047, at *4.
                                       3           It is well established that conclusory allegations are insufficient to state a
                                       4   copyright infringement claim. See, e.g., Universal Surface Tech., Inc. v. Sae-A
                                       5   Trading Am. Corp., No. CV 10-6972 CAS (PJWx), 2011 WL 281020, at *4, 6
                                       6   (C.D. Cal. Jan. 26, 2011) (dismissing copyright infringement claim for complaint
                                       7   that listed 82 registered copyrights because it “alleges no facts indicating what acts
                                       8   constitute the alleged infringement, and which copyrights have allegedly been
                                       9   infringed”); New Name, Inc. v. Walt Disney Co., CV 07-5034 PA (RZx), 2007 WL
                                      10   5061697, at *3 (C.D. Cal. Dec. 3, 2007) (concluding that plaintiff's copyright
                                      11   infringement allegations made “on information and belief” were “precisely the sort
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   of formulaic recitation of the elements of a cause of action that the Supreme Court
      Los Angeles, CA 90071




                                      13   held is insufficient to state a claim for relief”) (internal quotation marks omitted);
                                      14   see also Marvullo, 105 F. Supp. 2d at 230-31 (“The mere allegation that [defendant]
                                      15   procured a license to use a copyrighted photograph, which [defendant] later
                                      16   published beyond the scope of that license is too broad and sweeping to satisfy Rule
                                      17   8.”).
                                      18           In Cutler v. Enzymes, Inc., the court found that the plaintiff failed to state a
                                      19   claim for relief when she generally alleged the defendant infringed on copyrighted
                                      20   material from her three books but did not explicitly allege by “what acts during
                                      21   what period of time [the defendants] infringed [her] copyrights.” No. C 08-04650,
                                      22   2009 WL 482291, at *3 (N.D. Cal. Feb. 25, 2009). The district court reasoned that
                                      23   “[a]side from claims of ownership, the complaint is devoid of any other specific
                                      24   facts related to the [plaintiff’s w]ork and alleged copyright infringement.” Id. The
                                      25   plaintiff in Cutler argued that because she alleged the defendants “increased their
                                      26   use of” the plaintiff’s works without more “ . . . it may be inferred that [the
                                      27   defendants] posted [the] copyright material on its website.” Id. However, the court
                                      28
                                                                    -16-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 17 of 18 Page ID #:780



                                       1   expressly rejected that argument, given the lack of specific facts to prove the
                                       2   alleged infringement when there were only three copyrighted books at issue. Id.
                                       3         Here, as in Cutler, Plaintiffs have not included any specific facts related to the
                                       4   Etereo Spirits IP to prove by what acts Defendants infringed on their copyright.
                                       5   Rather than providing any facts about the portions of the Etereo Spirits IP that
                                       6   Defendants allegedly infringed upon, the Complaint contains generic facts about
                                       7   Plaintiffs’ Etereo Spirits IP generally. (FAC ¶ 78-81) Plaintiffs then allege that
                                       8   Defendants directly infringed on the Etereo Spirits IP by using it to promote and
                                       9   advertise the CA LLC (FAC¶ 84) with no further explanation as to what images or
                                      10   videos were copied. (FAC ¶ 84.)
                                      11         Just as the failure to include specific facts related to the three copyrighted
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   books and alleged infringement of those books by the defendant resulted in the
      Los Angeles, CA 90071




                                      13   dismissal of the plaintiff’s complaint in Cutler, here the Court should grant
                                      14   Defendants’ motion to dismiss because the FAC does not contain sufficient facts
                                      15   concerning Plaintiffs’ Etereo Spirits IP and the alleged infringement by Defendants.
                                      16   Without specific facts as to which Plaintiffs’ work Defendants infringed upon,
                                      17   Defendants are unable to respond to the claims of copyright infringement.
                                      18         Without more specific factual allegations by Plaintiffs, Defendants are
                                      19   unaware of what acts they committed that constitute copyright infringement and
                                      20   “a defendant is not expected to infer from a complaint what the allegations might
                                      21   possibly be.” Cutler, 2009 WL 482291 at *3.
                                      22         Thus, the lack of factual allegations concerning Plaintiffs’ Etereo Spirits IP
                                      23   and what work(s) Defendants allegedly infringed upon shows Plaintiffs have not
                                      24   plead by what acts Defendants infringed on the copyright.
                                      25         Moreover, Plaintiffs failed to attach the Etereo Spirits IP or any information
                                      26   regarding what work is the subject of their claims to the FAC, despite the fact that
                                      27   such materials were easily accessible to Plaintiffs. Without including the videos
                                      28
                                                                    -17-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                      Case 8:21-cv-00302-JVS-KES Document 39 Filed 06/21/21 Page 18 of 18 Page ID #:781



                                       1   and photographs that have been allegedly infringed, it is exceedingly difficult, if
                                       2   not impossible, for Defendants to know upon what copyrighted work Defendants
                                       3   allegedly infringed.
                                       4         Plaintiffs’ FAC against Defendants should therefore be dismissed with
                                       5   prejudice for failure to state a claim under Rule 12(b)(6).
                                       6   IV.   CONCLUSION
                                       7         For the reasons set forth above, all of Plaintiffs’ claims should be
                                       8   dismissed under Rule 12(b)(6) for failure to state a claim upon which relief can
                                       9   be grated.
                                      10
                                      11   Dated: June 21, 2021                        GORDON & REES LLP
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13                                               By: /s/ Reid E. Dammann
                                                                                           Reid E. Dammann
                                      14                                                   Juliana C. Ferraz
                                                                                           Attorneys for Defendants
                                      15                                                   JAMES R. LING and ETEREO
                                                                                           SPIRITS, LLC, a California
                                      16                                                   limited liability company
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                    -18-
                                           NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ FIRST
                                                 AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
